Citation Nr: 0419133	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-15 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of a gunshot wound to the pleural cavity, right 
chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for an increased rating for his 
residuals of a gunshot wound to the right chest.  He 
responded by filing a Notice of Disagreement in July 2002, 
and was sent an August 2002 Statement of the Case.  He then 
filed an October 2002 substantive appeal, perfecting his 
appeal of this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's residuals of a gunshot wound to the right 
chest, with pleural cavity injury, result in a FEV-1 of no 
worse than 71 percent of predicted value, a FEV-1/FVC of 67 
percent, and a DLCO(SB) of 84 percent, resulting in mild 
pulmonary obstruction, according to the competent evidence 
record.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 40 percent for residuals of a gunshot wound to the right 
chest, with pleural cavity injury, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951, 4.3, 
4.7, 4.97, Diagnostic Code 6843 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and March 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The veteran has reported that he receives medical 
care at the VA medical center in Pittsburgh, PA, and these 
records were obtained.  Private medical records have been 
obtained from Lynn and Kaminski Medical Associates and the 
Frick Hospital.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeal is ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
March 2002 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in May 2002, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Prior to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in October 
2002, in light of the additional development performed 
subsequent to May 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks an increased rating for his residuals of a 
gunshot wound to the pleural cavity of the right chest.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

The veteran's residuals of a pleural cavity injury are 
currently rated under Diagnostic Code 6843, for traumatic 
chest wall defects, pneumothorax, hernia, etc.  Under this 
code, a 100 percent rating is warranted where FEV-1 is less 
than 40 percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) is less than 40 percent, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is less than 40-percent of predicted, or; the 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is warranted where FEV-1 is 40 to 55 percent 
of predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO 
(SB) is 40- to 55-percent of predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 30 percent rating is warranted where FEV-1 is 56 
to 70 percent of predicted, or; FEV-1/FVC is 56 to 70 
percent, or; DLCO (SB) is 6 to 65 percent of predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (2003).  

The Board notes that Diagnostic Code 6843 does not provide 
for a 40 percent rating, the veteran's current rating.  
Previously, the veteran's right chest injury was rated under 
Diagnostic Code 6818, for injuries, including gunshot wounds, 
to the pleural cavity.  A 40 percent rating was assigned for 
moderately-severe injury and, in the veteran's case, such a 
rating has been in effect since service connection was 
awarded in July 1953, more than 50 years ago.  Diagnostic 
Code 6818 was removed from 38 C.F.R. Part 4 effective October 
7, 1996, prior to the initiation of this appeal, and as such, 
the criteria of that Code may not be applied to the pending 
appeal.  Nevertheless, because the veteran's current 40 
percent rating has been in effect for over 20 years, it will 
not be reduced, despite the fact Diagnostic Code 6843 does 
not provide for a 40 percent rating.  See 38 C.F.R. § 3.951 
(2003).  

For the reasons to be discussed below, the preponderance of 
the evidence is against a disability rating in excess of 40 
percent for the veteran's residuals of a gunshot wound to the 
right chest wall.  

Treatment records from L&K Medical Associates indicate the 
veteran has complained of dyspnea on exertion since 2000.  
Physical examination revealed his lungs to be clear and his 
heart normal.  No reductions in mobility were noted.  A 
program of regular exercise and diet modification was 
recommended.  In February 2002, his recent pulmonary and 
spirometry test results were reviewed and found to 
demonstrate only mild obstruction and restriction of his 
airways.  

The veteran has also been treated at the Frick Hospital, a 
private medical center.  An October 2001 ECG revealed a mild 
regional left ventricular dysfunction, with low normal 
residual ejection fraction, and a very mild mitral 
regurgitation.  While receiving treatment for chest pain in 
February 2002, the veteran underwent pulmonary function 
testing.  At that time his FEV-1 was 71 percent of predicted 
value, FEV-1/FVC was 74 percent, and his DLCO(SB) was 94 
percent.  Dyspnea with exercise, but not at rest, was 
reported.  Chronic obstructive pulmonary disease was 
diagnosed.  

The veteran was initially examined by VA in April 2002.  He 
reported dyspnea on exertion, and a chronic productive cough.  
He also reported 15 pound weight gain since retirement in 
January 2001.  On physical examination, he had right 
lobectomy and mid spinal scars.  His lungs were clear to 
auscultation, without wheezes, crackles, or rhonchi, and 
respiration was easy and unlabored.  Pulmonary function tests 
revealed a FEV-1 which was 71 percent of predicted value, 
FEV-1/FVC was 67 percent, and his DLCO(SB) was 95 percent.  
FEV-1, FVC, and FEV-1/FVC were all noted to be reduced.  Mild 
obstructive airways disease was diagnosed.  The examiner 
discussed the case with a physician, and noted that pleural 
injuries rarely cause shortness of breath later in life.  The 
veteran's examination revealed no acute pulmonary 
abnormality, and the pulmonary function tests revealed only 
mild restrictive changes.  The examiner found no objective 
evidence of worsening respiratory disease.  

VA examination of the veteran was again performed in 
September 2002.  The veteran gave a history of dyspnea with 
exertion over the past several years.  He reported an 
interest in undertaking an exercise program, but had not done 
so due to his dyspnea.  Pulmonary function tests revealed a 
FEV-1 which was 71 percent of predicted value, FEV-1/FVC was 
73 percent, and his DLCO(SB) was 84 percent.  The examiner's 
impression was of a "mild restrictive pattern."  Overall, 
the examiner found the veteran's pulmonary abnormalities 
mild, and his cardiac work-up was normal.  The veteran was 
advised to exercise as his dyspnea would permit.  

After reviewing both the private and VA medical records, the 
Board finds the preponderance of the evidence is against a 
disability rating in excess of 40 percent for the veteran's 
residuals of a gunshot wound to the right chest, with pleural 
cavity injuries.  His private and VA pulmonary function tests 
reveal a FEV-1 of no worse than 71 percent of predicted 
value, a FEV-1/FVC of 67, and a DLCO(SB) of 84.  None of 
these values meet the criteria for a 60 percent rating under 
Diagnostic Code 6843.  Additionally, both private and VA 
examiners have characterized the veteran's pulmonary 
impairment as mild, and recommended he commence an exercise 
program as tolerated.  The veteran is not shown to have any 
major restrictions in movement or activity, as compared to 
others of similar age.  Overall, the vast preponderance of 
the evidence is against a 60 percent rating under Diagnostic 
Code 6843.  

Evaluation of the veteran's residuals of a gunshot wound to 
the right chest under other analogous criteria for chest wall 
injuries also would not result in a disability rating in 
excess of 40 percent.  The medical record does not indicate 
any other cardiac, nerve, or muscle disability resulting from 
the veteran's gunshot wound injury which might result in a 
higher disability rating.  Therefore, evaluation of his 
service-connected disability under other diagnostic criteria 
is not warranted at the present time.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2003).  In 
the present case however, while the veteran has chest scars 
resulting from his original wound and subsequent surgery in 
service, the medical record does not reflect any ulceration 
or limitation of function associated with these scars.  
Neither the private nor VA medical records attribute any 
specific impairment to the veteran's scars.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating at this time for the veteran's scars of the 
right chest.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's gunshot wound residuals have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves, as the veteran worked for many years 
before retiring in January 2001.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 40 percent for the veteran's 
residuals of a gunshot wound to the right chest.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for the veteran's residuals of a gunshot wound to the right 
chest, with pleural cavity injury, is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



